DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim(s) 1-6 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comerford USP 10,703,507.
See the attached marked up drawing figure sheets 3 of 5, 4 of 5, and 5 of 5 of Comerford clearly depicting the claimed features.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 7, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comerford USP 10,703,507 in view of Walsh et al. USP 11,066,186.
Comerford (as outlined above) teaches the claimed features except for the windshield covering the receiving plate of claim 7 and the solar panel with an energy storage/field magnetic generator unit of claims 15 and 12.  Walsh et al. (see the attached marked up drawing figure sheets 3 of 38 and 6 of 38) teach the Door/Windshield 8 and the solar panel 7 (which inherently would have an energy storage unit) on their unmanned article storage box.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the windshield and the solar panel as taught by Walsh et al. onto the article receiving of Comerford in order to provide weather protection from the elements and to utilize an alternative . 

8.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comerford USP 10,703,507 in view of Prager et al. USP 11,027,843.
Comerford (as outlined above) teaches the claimed features except for the feature of the article receiver being vertically movable up and down.  Prager (see the attached marked up drawing figure sheet of Prager 10 of 21) teaches an unmanned article storage box with an article receiver plate 570 which is capable of being moved up and down 572 as shown.   It would have been an obvious to one having ordinary skill in the art at the time the invention was made to incorporate the lifter 527 of Prager et al. onto the device of Comerford in order to provide a degree of flexibility to allow the drone to not get as close to the article receiver and therefore prevent any interference between the drone and the article receiver.


9.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comerford USP 10,703,507 in view of Luckay et al. USP 10,899,449.
Comerford (as outlined above) teaches the claimed features except for the drain line and drain holes of claims 10 and 11.  See the attached marked up specification column 6 of Luckay et al. discussing drain holes in the storage box to allow drainage of water and other fluids.  One of the perforations of Luckay et al. could be considered a drain line (claim 10).  It would have been obvious to on having ordinary skill in the art at the time the invention was made to incorporate the perforations/drainage holes of Luckay et al. on the article receiving plate of Comerford in order to provide drainage of and fluid or weather related fluids so the device can properly operate in any type of weather.

Allowable Subject Matter
10.	Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915. The examiner can normally be reached M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

















/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        


DAH
February 17, 2022